Single Market Act (debate)
The next item is the Commission statement on the Single Market Act.
Madam President, ladies and gentlemen, I am delighted to officially present to the Members of this House the Communication on the Single Market Act, which was adopted by the Commission on 27 October, and to debate it here with you. We actually began our discussions yesterday at the instigation of Mr Harbour and Mr Grech, in another place but with several hundred political, economic and social stakeholders active at European, national and regional level.
This is an important document. It is important, ladies and gentlemen, because we believe that Europe is being called to account on many fronts. The outside world has questions about the reasons for the crises. We have experienced an incredibly harsh financial crisis over the past two years, and its many economic, social and human repercussions are still being felt in all our countries. There is the economic crisis, in general, and then there are other crises that we cannot afford to ignore, such as the food crisis, even though less is said about them. Approximately one billion people are in danger of dying from starvation or lack of water. Then there is the environmental crisis, which is probably the worst.
We need to respond to these questions, but in addition to these external questions, there are internal questions, the most important of which is undoubtedly that being asked by the European citizens, who do not understand, who are often concerned, and sometimes angry, who remain unconvinced and have questions about this large single market that is the cornerstone and has been since the inception of the European Coal and Steel Community in 1950 - this large European market that we are patiently building together.
The question being asked by our citizens, by small and medium-sized enterprises, is: what does this single market have to offer us? What is Europe doing for us? We need to give a positive answer to that question, which we do not always do.
This is what Mario Monti concluded in the report commissioned by President Barroso, a report which you have debated on many occasions and which contains many useful findings. For example, Mario Monti states that the single market is increasingly necessary and yet becoming ever less popular. Ladies and gentlemen, we are politicians, each with our own mandate, and when we hear conclusions of this ilk, we need to strive to ensure that what is necessary becomes popular and, in any case, that it gains support and is better understood.
This is why, in view of all these crises and questions and in accordance with our mandate, we wanted to produce a practical follow-up to Mario Monti's findings, and indeed to the consistent findings that this Parliament, under the guidance of Mr Grech, whom I thank, has also come up with concerning the imperfect, incomplete, and occasionally disappointing, functioning of this large single market.
Hence, the document that we are presenting to you today, Madam President, ladies and gentlemen, is an original one. It is not something you can take or leave. It contains an action plan rather than a legislative proposal, an action plan that currently contains 50 proposals that we are putting forward for discussion, all of which are designed to improve the way the single market works in order to benefit small and medium-sized enterprises, growth and citizens. This market is a vehicle for promoting growth and social progress, not the other way around, as I have often said before.
We have just been discussing the directive on hedge funds and private equity. Let me say that I have a very clear strategy which I intend to pursue doggedly for five years. As I told you on 13 January, we want to and we will ensure that financial services and the financial markets, which are vital, once again serve the real economy, not the other way round. In doing so, we will ensure that the real economy and the single market underpinning it serve growth and social progress.
Our growth strategy, which is consistent with the 2020 strategy, is designed to make the single market work better. This market needs to be seen as the platform on which the European economy is built. We are convinced that if this platform can be made to work better than it does today - which is the aim of the action plan - then everything built on it - private and public initiatives, local, regional, national and European initiatives, the activities of associations and the whole range of other bodies within the market - will also work better.
We want to respond to these questions and challenges by working with businesses to return to strong, sustainable and equitable growth. We are proposing a number of measures specifically focused on innovation and small and medium-sized enterprises.
The Single Market Act includes the major issue of the patent, which we are discussing right now - hence, the complications with my schedule, Madam President - in the Competition Council under the Belgian Presidency. More generally, we want to make the whole regulatory and tax environment more flexible for businesses and to facilitate access to the funding they need to support their investments.
Lastly, in terms of boosting European competitiveness, we want to strengthen our external strategy in a spirit of reciprocity and mutual benefit.
In order to ensure that European citizens are at the heart of the single market, the Commission wants to demonstrate that the market does not constitute a barrier to the development of services of general interest and major infrastructure. We will produce a communication, which will undoubtedly be supported, enhanced and improved by Parliament's contributions: a communication on services of general interest and public services. We want to make it clear that the single market upholds the social rights enshrined in the Charter of Fundamental Rights, that it can offer new development opportunities to socially innovative businesses that serve European workers and consumers alike.
We now come to the third chapter of the Single Market Act. This comprehensive approach only makes sense when it is situated in the context of improved governance, through increased dialogue and partnership with our businesses and our fellow citizens, but also between the European institutions, the Member States, regional and local authorities, and through better social dialogue. In all our work together, we are convinced that meeting the challenge of competitiveness, the challenge of generating the growth that European citizens expect, requires the help of every single citizen and every single business. It requires the help of every single community.
This is the aim, therefore, of the four months of European public debate that we want to launch together with you. Many commissioners, 13 of us, worked on the Single Market Act - for which I thank them - which has been approved by the Commission after lengthy in-house discussions. This issue is one of our top priorities, and we are debating these 50 proposals. We will listen carefully to what the various institutions and our various partners have to say, and at the end of our consultations, probably in February, we will finalise the list of commitments on which the relevant Commissioners will undertake to deliver proposals, within a maximum of two years. As a result, in 2012, when we come to commemorate the 20th anniversary of the single market, 20 years on from the commitments and proposals made by Jacques Delors, that anniversary will not be marked by nostalgia or melancholy - there is no place for nostalgia at present - but rather, it will be a proactive and dynamic occasion.
This is why we are setting the ball rolling today, as we did yesterday. For four months, my colleagues and I will be on hand to coordinate the European public debate that has begun today in the European Parliament. We will be seeking to play a constructive and very attentive role in it.
Madam President, Commissioner, ladies and gentlemen, this week, in the so-called Single Market Forum, we discussed the European Commission's proposal that is intended to lead to a highly competitive social market economy in Europe. All three concepts - competitiveness, social and market economy - are important to us in this regard, and we expressly welcome the fact that the Commissioner responsible for the internal market, Michel Barnier, has succeeded in reviving the horizontal, or as Mr Grech described it in his report, holistic approach that we wanted for the single market. We believe that this is a major step, but we also believe that further small steps are needed in order to really make the horizontal approach of this legislative project complete. This is where the European Parliament comes in.
This involvement of the European Parliament will only succeed if we are put into a position to be able to overcome the technical, institutional and political differences that this sort of legislative project brings with it, because only then will we be able to fully exploit the legislative potential inherent in this proposal. That is what we want to do.
I am certain that the public hearing involving citizens and interested stakeholders can help to get everyone involved in this legislative proposal and to give them a sense of being able to play their part in deciding what will ultimately come of this legislative proposal. Commissioner Barnier, Parliament will play its part in achieving this goal. We want to revise the programme of 50 proposals, we want to set priorities, we want to help to ensure that all European Parliament committees are involved and that we achieve the institutional consensus that such legislation requires.
Ultimately, ladies and gentlemen, we must succeed in ensuring that everyone has his or her place in this single market and that we will all be able to benefit jointly from cooperation within this single market. We want to demonstrate this by 2012 - for the 20th anniversary of the single market - and we will work hard to achieve it.
Madam President, thank you Commissioner Barnier for the work you have done. It was no easy task that you had and you have included something of what Professor Monti set out in his report and what Mr Grech drew up for the European Parliament. We can also see something of that in there, as well as the attempt to take the holistic approach, which has not succeeded in quite the way we imagined it would, but is nevertheless on the right track. It is also very important that you make it absolutely clear that you are attempting to make the social rights of citizens, which should, of course, be at the heart of the European Union's legislation, a reality. However, on behalf of my group, I have to say that we feel some things in this text are too vague, too simple or too insignificant, or are missing altogether, because one of the crucial demands that we had, and which you also agreed to, was for a social clause to be included in all important areas of European policy. We cannot find this social clause. A commitment to carrying out social impact assessments could satisfy us. However, a social clause is significantly more than what we find here in this text. We will endeavour to help you so that we make progress in the right direction, because this is very important to us.
There is another point that I find quite problematic and that was also very important to our group. We are calling for collective redress. We want collective redress for citizens so that they are also genuinely able to assert their consumer protection rights. On behalf of the European Commission, you announced that more studies are to be carried out. Studies have been carried out in this area for three years. I think it is time for us to get on with it and for us to actually receive a legislative proposal from you, not merely another proposal for a study to be carried out, so that we can see how we can move forward from here.
As you see, there are some things that we are satisfied with, but other things that we are not so happy about and we will work hard with you, the Council and our fellow Members from the other groups to ensure that we ultimately have a genuinely good text.
Madam President, Commissioner Barnier, ladies and gentlemen, the largest single market in the world in terms of economic power has developed in the globalised era into a crucial location advantage for the European Union. That is why it is so important to oppose protectionist tendencies and to expand the single market further. In view of the excessively indebted national budgets, there is nothing left for Europe to do but to strengthen the economy by means of structural reforms. Since its establishment in 1992, the single market has already generated additional growth of 1.85%. Implementation of the measures that have been announced is intended to bring about further growth of 2 to 4%.
We can divide the Commission's 50 proposals for single market initiatives into three categories: firstly, into the many specific proposals that will, in any case, enhance the single market for enterprises and citizens. These include the creation of a fully operational internal energy market which, for Europe as an economic and industrial centre, is particularly important. Then there is a European professional card and a European Skills Passport to facilitate mobility within the European Union, which will become more and more important in future in order to maintain Europe's competitiveness in a globalised world, and the strengthening of electronic commerce by means of better management of copyrights and new guidelines for the effective implementation of the Services Directive in order to create new jobs.
Secondly, there are, however, also many proposals which are worded in too vague a manner for us to be able to assess them yet. Therefore, we still need to wait for the Commission's specific proposals. I include here the revision of the EU rules for public procurement, measures for services of general interest and also - Mrs Gebhardt - the deliberations on a European approach to collective redress. I do not know whether we ought to go down the same erroneous path as the United States.
Thirdly, the communication also contains proposals which, in my view, are counterproductive in terms of strengthening the single market, because they burden enterprises with additional bureaucracy. We therefore need to discuss these proposals, and we are ready to do so.
on behalf of the Verts/ALE Group. - Madam President, we are debating tonight what I believe might be the most important act for the EU in the years to come. It is within the context of reforming the single market that we have the real opportunity to transform Europe into a more social and sustainable Union, so the question is: does this communication manage to point towards a more green and socially just internal market?
I believe we are not quite there yet. Let me give you two examples; firstly proposal 29. Here I have to ask you, Mr Barnier, where is the guarantee for the right to strike? Where is the guarantee that fundamental social rights will not be overthrown by the freedoms of the market? I am aware that there are different positions within the Commission on this question and I would like to ask you very directly: is it true that among others, the Danish, Swedish, German and British Commissioners have fought against your proposal to introduce a social clause? If this is so, Commissioner, you should know that you have the backing of this House, because achieving such guarantees would be true reconciliation.
A second example of something that needs to be improved is proposal 19, the introduction of a Common Consolidated Corporate Tax Base. We Greens have been asking for this for a long time and should therefore be happy. But the problem for us arises when we read the text. It says that the CCCTB should aim at removing fragmentation for business. Listen. I believe that the major problem with company taxes in Europe is not fragmentation, but unhealthy ongoing downward competition between Member States. This has been going on for 15 years now. No wonder that we have problems financing our welfare at this time.
I believe the aim of a CCCTB should be to put an end to unhealthy competition in Europe. That is the real problem. Furthermore, I think we need to go beyond the proposal right now on greening the internal market, for example, by using green procurement. I believe we can achieve much more there. So, Mr Barnier, I believe we have work to do. I am looking forward to that and thank you for inviting us to join in this very broad discussion. We appreciate that.
on behalf of the ECR Group. - Madam President, I think it is important to reflect that the idea of having an ambitious programme to deal with the completion of the single market - or our moves towards completion, because I think that it is a job which will never ever be complete - was not in the EU 2020 strategy. Nor, indeed, was it in your programme when you came here for your hearing last year. I think it is a reflection of the political impetus behind the need to complete the single market and to raise its profile which was generated by President Barroso's decision to ask Mario Monti to look at it, and to ask our committee, under the leadership of Louis Grech, to look at it at the same time.
We are really pleased that you have taken the initiative to move it forward. You got a flavour of some of the debates to come. I think we should reflect on this as an apt opportunity to deal with what Europe desperately needs: economic growth, jobs, a dynamic small enterprise sector, more innovation, more efficient public procurement - those are the things that our citizens will judge us by. If we get more of them back to work and more companies started, that is the biggest single social achievement that we will make with this act.
Madam President, we believe that the new European Commission document on the single market is in keeping with the philosophy of the Lisbon strategy which, everyone admits, is a failure. The way we see it, competition should be subject to strict rules and, as the crisis has proven, to state intervention. Consumers must be protected from the speculation which allows markets to be controlled by the oligopoly and efficient public services must compensate for market shortcomings.
The Commission proposal chooses to ignore the lack of fundamental social protection and to overlook the actual situation in many countries of Europe today. While the European Commission is prepared to endorse a series of measures in order to help companies, no progress is being made in the consumer protection sector, for which previous proposals for impact assessments to be carried out have been repeated. Thus, no progress has been made for consumers. So how can we convince the citizens that this directive concerns them? What has changed compared with the past?
Protection for consumers and workers must be the key point in all EU legislative initiatives. Services of general economic interest, in particular, must not be subject to competition law, the law of the internal market or rules regulating subsidies or the liberalisation of public contracts. Universal access to quality public services must be the basic political criterion.
Madam President, ladies and gentlemen, I should like to thank the Commissioner and I hope that he bears in mind the fact that the people of Europe are not at the service of the market, but that the market is at the service of the people - notwithstanding what those before me have said - and therefore, the market must respond to the needs of the people.
I am speaking on behalf of one of the four motors of the European economy, Lombardy. Where we are, small and medium-sized enterprises account for several million jobs. I hope that the ambitious plan signed by Mr Barnier that we have read does not clash with the proposals of some of his fellow Commissioners. I am thinking of the abolition of duties on textile products arriving from Pakistan, which would cause the loss of hundreds of thousands of jobs, in Lombardy and across the rest of Europe.
We are standing by to help publicise this but I do not know if four months are enough. I am thinking of the businesses in the Veneto which are underwater right now. I do not know if they will be able to be sufficiently involved from now until February in what is, in any case, an ambitious plan that I hope we, as the European Freedom and Democracy Group and Lega Nord, will be able to help improve, as well as help with.
(IT) Madam President, Commissioner, ladies and gentlemen, the single market represents a fundamental strategic objective for Europe, to be pursued with renewed political determination. The targets reached over the years represent exceptional results, but today we must definitely look to the future. Europe is no longer the Europe of 1985. Indeed, the new realities being established absolutely require new responses.
The current European and international context, characterised by the globalisation of trade, technological evolution and the emergence of new actors on the world scene, surely requires a serious re-launch of the single market, striking the right balance between the protection of all those parties involved: businesses, consumers and workers. The tabled document represents a good start, but it must now be promoted and publicised as much as possible.
Among the many objectives that the document sets, I should like to emphasise the importance of three aspects in particular. First of all, I fully agree on the need to strengthen the regulatory framework through standardisation to be achieved via future revisions. Indeed, the full realisation of the European single market needs standardisation, which, over recent years, has been seen to be decisive for the free movement of goods and has contributed to the elimination of barriers to free trade.
Coordination of national fiscal policies is just as important, with the identification of a taxable base. My work over the coming months will be to spread awareness of this important document as much as possible and to talk with all the parties affected so that a strategy capable of responding to the needs and expectations of businesses and our citizens is adopted.
Madam President, the re-launching of the single market has to be politically supported, economically viable and socially acceptable to European citizens. No revival of the single market will be successful unless we convince citizens that the single market truly represents their interests. In this respect, I am highly appreciative of Commissioner Barnier's strong commitment to take into account citizens' concerns and aspirations. In fact, Commissioner Barnier went the extra mile to reconcile conflicting views and tensions and to incorporate different priorities of the various stakeholders.
However, in its present form, the Single Market Act does not sufficiently address the social dimension which would ensure the right balance of an open economy, stimulating growth and job creation, but safeguarding in the process consumer protection and citizens' rights. We must not lose sight of the holistic vision of the single market, nor should we approach this act in a defeatist manner, and there I agree with Commissioner Barnier that we should counter 'single market fatigue', especially when that fatigue emanates from within the institutions.
In my opinion, the single market is not getting the political support urgently needed to ensure that it does not become yesterday's business. More political leadership on the single market from the Presidents of the Commission and Council would go a long way towards achieving a viable single market to serve as a catalyst for economic recovery. We trust that Commissioner Barnier will acknowledge our concerns during the coming months of serious discussions. We must not lose this political momentum and this unique opportunity to revitalise the single market. I repeat that market integration is not an irreversible process and must not be taken for granted; a weak and fragile single market would lead to more disintegration than integration for the European project.
(SV) Madam President, the EU's internal market is perhaps the most important instrument for giving Europe a new impetus. Those who are trying to make globalisation out to be a threat are quite wrong. Globalisation represents an opportunity for Europe. If we do not want Europe to be an isolated continent, we must continue to tear down barriers and borders. In this work, you have my full support and that of the Group of the Alliance of Liberals and Democrats for Europe. We must do more to tear down barriers. That is the joint responsibility of all of us.
I would have liked to have seen you go further and for the work to have been closer to what Mr Monti presented the other day. He gave a very detailed analysis of what Europe could do. The Commission must become bolder, but so too must we in the European Parliament. We have to be clear-sighted. Europe can overcome the crisis, but not by standing still and remaining where we are today.
(CS) Mr Harbour talked about ambition; I would like to talk about courage. When Mr Monti drew up a wonderful report - at least that is what I called it - I asked him if he thought that politicians would have the courage to enforce his recommendations at European level as well as in the Member States. He answered very cleverly, because he is a clever politician: that is up to you - you are a politician. I would also like to talk about the courage to promote things which I think are important for Europe, because the internal market is one of the most important instruments for creating competitiveness, but also for preserving jobs, in the context of a global Europe. As such, I would simply like to appeal to the Commissioner to be courageous in dealing with the Member States, the national parliaments and ourselves, because this discussion will certainly not be easy. There are certainly issues here where we will see eye to eye on where we can agree, but there will be issues on which we will have very intense discussions.
Mr President, 'the greatest danger that threatens us is protectionism', German Chancellor Angela Merkel told the Financial Times yesterday. In this context, the Commission's initiative comes at the right time, a time when we need to refocus on the real economy to get out of the crisis.
The Single Market Act is an historic initiative. In my view, it should be given the same status that the Delors White Paper was given 20 years ago. I truly hope that it will attract the highest political attention in the Commission, in the Council and in the Member States.
I am grateful to the Belgian Presidency which yesterday took up my pledge on behalf of the EPP to convene the Competitiveness Council at ministerial level and take up the Single Market Act. I also congratulate the Commissioner, Mr Barnier, on his vision of developing a citizen-centred market. This will require partnership and shared responsibility. You can count on us in the EPP, in the Committee on the Internal Market and Consumer Protection, for that. It will require partnership on the part of all the EU institutions.
The commitment of the business community is equally important, with self-regulation a key to success. The four months ahead must be used in the public debate to build political support and to develop with citizens and stakeholders the 50-proposal outline in the Single Market Act.
It is time for action. Today, I would very much like to impress on us all a sense of urgency. Unemployed people cannot wait any longer for jobs, citizens for better choice and lower costs, business for better competition. As the rapporteur on a more efficient and fairer retail market, I wish to stress that retail is a pillar of the single market and of improving our citizens' lives.
There are still national rules that impede free movement; unfair commercial practices and restrictions to market access still exist; there are toys that still have to be tested again when they have already been certified in another Member State. In this respect, I would like to thank the Belgian Presidency for their commitment to transposition. The light at the end of the tunnel is not protectionism, it is free movement, and the new Single Market Act has the potential to equip Europe to play its global role.
Mr President, last year's mission letter from President Barroso to Professor Monti asked him to take 'a fresh look at how the market and social dimensions of an integrated European economy can be mutually strengthened'. In his turn, in the report, Professor Monti launched a strong appeal for political consensus, saying that 'consensus building [...] will thus be a crucial component of a new strategy for the single market. The effort to generate consensus will have to show full awareness of the main concerns surrounding the single market today'.
For us, achieving that consensus requires a new balance between the social and economic pillars of the internal market strategy. Now I know, Commissioner Barnier, that you indeed realise that and I commend you for your personal efforts to bring about that balanced consensus. But sadly, others in the College did not share that realisation and so, while there are good elements in this communication, as my colleagues have said, we do not think that at the moment, it forms the basis for that consensus. I hope our groups in this House can work together effectively to try to strike the correct balance and achieve that consensus and I hope that, at the end of the consultation period, the College of the Commission will take note of that and produce a balanced consensual package.
I would dearly like, Commissioner, to see the track-changes text in relation to proposals 29 and 30; it would be intriguing, I think, to see who is responsible for the changes and the very special language used there. Some Members have referred to the social clause, proposal 29, and I think that proposal 30 is very important. I note there the reference to the need for 'a legislative proposal which is likely to include or be supplemented by a clarification of the exercise of fundamental rights in the context of the economic freedoms of the internal market'. One way of reading that, Commissioner, is that it is referring to what has come to be termed the Monti II regulation. I hope that this is the case because it would directly address our concern about the social clause. We will work with you in the coming months on this.
Mr President, of the Commission's 50 targets in the Single Market Act communication, I counted 13 which concern my work in the Parliament's ECON committee, but all 50 concern my constituency and the people I was elected to represent. Fundamentally, many of these EU projects, if done well, will be hugely positive for all of my constituents in Wales. Specifically, SMEs are crucial to the Welsh economy and to Europe as a whole. Therefore, I welcome the proposals with regard both to accessing finance via the capital markets and to ensuring that the venture capital funds set up in any Member State can operate and invest freely in the companies in the EU.
Mario Monti was clear in his recent work that the single market had stalled. We need to reenergise the process and, in that way, remind our constituents that the EU does not just bring regulation and red tape at a huge cost, but should, and can actually bring tangible benefits for businesses and trade as well as consumers and individuals. This is where the real added value of the EU lies.
Mr President, the EPP Group has always been a strong supporter of the single market and I can affirm that we will do our utmost to see this initiative come to life, so that in 2012, we can celebrate the anniversary of the single market with pride, not with regret.
I would like to repeat what Professor Monti said yesterday during the first Single Market Forum. He stated that the single market is not a flagship initiative because it is neither a flag nor a ship. It is a sea and the wind that enables any ship to sail. I am sure that Parliament, in its report on the Single Market Act, will seek the right balance between its social dimension and promotion of business and growth.
The EPP Group will pay particular attention to the business environment for small and medium-sized enterprises and will contribute to developing precise ideas on the governance of the single market. I thank Commissioner Barnier for this very timely initiative and for his vision. He has all our support.
(PL) The Single Market Act is good news for the internal market, and so also for businesses, consumers and citizens. I am pleased that the Commission has presented such an ambitious programme for completing construction of the common market. During yesterday's Internal Market Forum, at which the Commissioner made the first presentation of a programme of 50 proposals, a variety of opinions were expressed about the act. Among them, the prevailing opinion concerned the need for an holistic vision of building the common market to help finish this project, which was begun over 20 years ago. It is important to create a truly single, citizen-friendly market, where people will not experience problems with opening bank accounts, registering cars, having their qualifications recognised, transferring pension rights or ordering goods and services from other Member States using the Internet.
For me, however, achieving free movement of services remains a priority, and this, in turn, requires further work on implementation of the Services Directive. I must, however, agree with the statement made yesterday by Professor Mario Monti. He said we have known for a long time about many of the initiatives contained in the Single Market Act, so they are neither new problems nor new solutions. Therefore, I appeal to the European Commission, the Member States and fellow Members of the European Parliament to speed up the process and implement legislation which is essential for citizens, consumers and businesses.
(PT) I would like to begin by congratulating Commissioner Barnier on the presentation of this important document. As it diagnosed, the impact of the crisis that we are currently experiencing is making itself felt in all sectors of our society and economy, causing dismay and distrust of the single market among the public.
However, this very single market is one of Europe's greatest weapons for combating the current crisis. We therefore warmly welcome this communication, which shows new ambition for single market policies, allowing us to restore confidence in our social market economy model. In the current situation, the European Union should pay particular attention to its 20 million small and medium-sized enterprises. Given this, one of the EU's priorities should be to create mechanisms that solve the problem of access to credit for these companies.
We would also like to highlight the Commission's proposal to evaluate the Small Business Act by the end of 2010, so as to make life easier for these companies, especially by simplifying bureaucratic and tax matters, and placing greater emphasis on social responsibility. We hope that the 50 measures tabled here can contribute to further developing the internal market and taking full advantage of it, as it may prove a source of extra growth for the European economy.
(FR) Mr President, Commissioner, ladies and gentlemen, at a time when European citizens need, more than ever, a Europe showing solidarity and ambition, a social yet dynamic Europe, I would like to pay tribute here to Mr Barnier's approach. This approach, the Single Market Act, is a comprehensive, overall approach to the single market, a collective approach. You have been able, Mr Barnier, to bring around a discussion table a number of European Commissioners interested in this whole document and in an open approach, since you are coming here today to open the debate on the document, so that each and every one of us can enhance it with our own thoughts; a 'citizen' approach, since you wish to put the citizen back at the heart of the internal market, likewise businesses, and I think that this will actually be the major challenge in the months and years to come.
What is more, this approach is policy based, and I think that Europe, above anything else, needs more policy, and this is certainly also one of our Parliament's responsibilities. Regarding the content, Mr Barnier, I would like to focus on the point about services of general interest. Like you, I think that we need legal certainty more than we need a legislative framework. In the Committee on Economic and Monetary Affairs' opinion, which I am due to present, I talk about a road map for the organising authorities; you talk about a toolbox. We are already coming together, even though, on a semantic level, we will both have to take one step. I think we will need to work specifically on this toolbox, which will be a real challenge, and also on transparency for all those using and seeking to provide services of general interest.
(FR) Mr President, Europe is at a turning point and has a duty to deal ambitiously and proactively with an economic and financial crisis which is, of course, greatly affecting European citizens. I would like to welcome Commissioner Barnier's initiative; he deserves to be congratulated for the method he has used and which he intends to roll out during the years to come. I also welcome the change in the Commission's approach regarding the internal market. One feels a sense of purpose, a will to work together for the success of this fine project that is the internal market.
Concerning the content, I am glad to see that the external dimension of our internal market is at last being considered, both in terms of promoting our industries and in terms of defending our citizens. It is only by being strong internally that we will be able to influence matters externally. You see, I, like you, am a firm believer in the internal market, but not any old one, and that is why I will end with this quote by Jacques Delors, who said: 'I reject a Europe that would be just a market, a free-trade area, without a soul, without a conscience, without political will and without a social dimension.' With this Single Market Act, we have this political will and this soul.
(FR) Mr President, Commissioner, allow me to welcome this Single Market Act, and particularly the inclusion of social and social economy concepts. I imagine that this was not without difficulties for those within the current Commission. Allow me nonetheless to cite three examples with regard to which I remain full of expectation but am, at this stage, left feeling rather unsatisfied.
Firstly, and Mrs Gebhardt mentioned it: collective redress. We have been consulting for 20 years. Ever since Commissioner Van Miert's initiative, the Commission has been consulting. Obviously, I hope that one day we will see this issue resolved.
Another example relates to passengers. You cite the eruption of the Icelandic volcano in order to amend at last the regulation on air passengers, but for 10 years, we have been calling for a comprehensive regulation on the rights of all passengers. When will we have it? I think that in this respect, legitimate impatience is starting to show.
Let us not even mention the issue of services of general interest. We are waiting for a framework directive. What are we going to get? You say that there will be a communication and actions.
Commissioner, I am relying on the pragmatic man that you are to turn this Single Market Act into something more than a catalogue of good intentions.
(PL) I would like to share with you my experience from a meeting I had with a young journalist today about yesterday's hearing on the Single Market Act. The journalist was greatly impressed, and spoke with great surprise about the document. He said it is a sensational and revolutionary document and asked why it is not being spoken about more widely and why it is not at the centre of European debate.
It is we, in fact, who must bring the 50 points of the document on the common market presented by the Commissioner to the centre of European debate in our Parliament, the other institutions, the Member States and the media. The document is very important and very specific. We all know that the most important issues are peace, democracy and human rights, but for every one of us, what is of more direct relevance is something which makes our everyday lives easier - the common market. It is being said that this is our flagship programme. However, as Professor Monti said, it is neither a flag nor a ship, but sea and wind. It is we who must help our citizens by making those winds and waters favourable to them.
(FR) Mr President, Commissioner, ladies and gentlemen, a few months after Professor Monti's report, which called for a necessary recovery of the citizen-oriented internal market, I welcome the Commission's response. What particularly stands out in my mind is the improved recognition of professional qualifications, aid for SMEs, the new legislation on public contracts and service concessions, and legal certainty for the social economy. I therefore welcome this ambition.
However, I regret that, in the 50 proposals, there is no clear definition of priorities. I am worried about the piecemeal strategy of the various Directorates-General and Commissioners and call on Mr Barroso to become more involved in order to avoid contradictory proposals.
Finally, I deplore the absence of any real commitment on services of general interest given that, for years, we have been asking for protective legislation, which is now possible under the Treaty of Lisbon. For that reason, Mr Barnier, I am waiting to see the final texts before making my mind up and possibly supporting you in this major challenge for the future of Europe and of all its citizens.
(ES) Commissioner, I would like to take this opportunity to welcome the communication that you have presented to us. I think it is a good initiative in order to continue working to improve the single European market. I consider it vital that the 50 proposals that you referred to in your speech be debated. I hope that in Parliament, I will be able to play an active role in helping to overcome barriers to e-commerce in Europe.
Many of the current barriers to e-commerce have already been detected, and there are even specific proposals for overcoming them. We could say that we are reliant on political will to resolve those barriers. I think that this communication is a good start, and I therefore think we should support it by playing an active role.
Mr President, thank you for your message. I am going to try, without claiming to respond in detail to each one of you. I am sure we will have the chance to meet up again. I will start my answer with what the first of your speakers, Mr Schwab, said when he pointed out the initial ambition that we should revive and remain faithful to, namely, the social market economy. He added, and I agree with him, that we appreciate each of these three words: social market economy. This is important, and naturally, the Treaty of Lisbon includes these three words and adds to them the ambition of very strong competitiveness.
Honourable Members, it is, in fact, ambition that underpins this Single Market Act, a highly competitive social market economy, and to achieve that, our conviction, and my conviction in particular, is that - I repeat - achieving competitiveness and growth requires the help of every citizen, every business and every community.
This will not just fall into our laps; even though we have laws to make and frameworks to create, it is up to citizens, businesses and communities to seize the chances and opportunities of this internal market. That is the ambition. Of course, I would say to Mr Schwab and to many others of you that, at the end of this debate, we will definitely have to decide on more important or more specific priorities than the ones that we ourselves have been able to establish, even though we have already identified 29 or 30 main priorities out of 50. I would add that there were still many more ideas in Mario Monti's report.
However, I would also like to state my agreement with what Mr Creutzmann and Mrs Corazza Bildt said earlier on. Somewhat echoing the analysis I made earlier on in my speech, they said that we should look at what is happening in many of our countries because of the crisis, because of a lack of understanding, because of this question, 'What does the market offer us?', which is met with the response, 'Not a great deal'. This is creating a sense of fear and incomprehension and, behind all this, we are seeing a rise in populism and protectionism.
Indeed, the first victim of protectionism would be the single market. That is why we must, through action, through dynamism, through initiatives, oppose these protectionist attempts and temptations.
Mr Harbour indicated that this was a new commitment. Mr President, in my hearing on 13 January, I remember specifically saying that, for the five years that we were going to spend together, I would undertake to reconcile, along with some of my colleagues - because I am not the only Commissioner, there are probably 15 or 16 Commissioners who inherited a rather large proportion of the legislation - 1 500 texts which need to be applied and applied intelligently to the market.
One thousand five hundred texts! However, Mr Harbour, I did mention that I intended to work to reconcile citizens and businesses with this internal market, and you are right to stress the opportunity we can give ourselves with this debate and with the Commission's proposals on a comprehensive and holistic action plan, to repeat Mr Grech's encouraging words.
Mr Harbour mentioned the growth of competitiveness. You will find in this Single Market Act many practical proposals that we will be working on in the legal and tax environment for businesses and, in particular, for small businesses, the review of the accounting directives in 2011, a common consolidated tax base for corporate tax - my colleague, Mr Šemeta, is working on that - new strategies for VAT, and the interconnection of business registers.
Those are a number of practical proposals to simplify the regulatory, fiscal and financial environment of small and medium-sized enterprises. In addition to that, there is the digital agenda, on which I am working with my colleague, Neelie Kroes, who is working with great determination. There is also the retail sector and many other ideas that Mrs Handzlik touched upon earlier.
I would like to say something more specific about the issues relating to the social dimension, to which I am also committed. Mr Triantaphyllides and Mr Hughes mentioned them at the very start of your discussion, as did Mrs Gebhardt and Mrs Turunen. Mrs Turunen, we have had debates on this subject and adopted positions that, I might add, are not necessarily the ones reported in the newspapers. In my opinion, such a debate within the College is normal, absolutely normal. In fact, the opposite would be abnormal.
For there are 27 of us with different views, traditions and nationalities, and by working all together, we are united in these proposals. We are working to find the centre of gravity of the European general interest for proposals that will subsequently be debated by you here in Parliament and in the Council of Ministers, so that they can be supplemented or improved.
We have therefore had debates, which is normal, in order to strike the right balance between the economic freedoms laid down by the treaty, freedom of movement and the legitimate freedoms and rights of the social partners, particularly with respect to collective actions.
I think it is only right that employees, just like businesses, have a clear and reliable framework in which to work.
This will therefore be the spirit in which the Commission's measures are coordinated. We will ensure, on the basis of the new strategy for implementing the Charter of Fundamental Rights, that the rights guaranteed by the Charter, including the right to bring collective actions, are taken into account. The Commission will implement to the letter the horizontal social clause laid down in Article 9 of the treaty by carrying out a prior in-depth analysis of the social impact of all these legislative proposals on the single market. In any case, I remain in favour of inserting, where necessary, a provision specifying how collective rights will be guaranteed in the context of the new legislation.
In other words, this will involve assessing, for each individual case, the need for such a clause. This is a subject which we are going to debate with you over the next few months in order to, if possible, further improve the Commission's proposals. This will also be the case, Mrs Vergnaud and Mrs Auconie, for the quality framework which President Barroso has committed himself to regarding services of general interest.
I would also like to tell Mr Grech that the proposals on consumers are yet to be completed; we are working on this with Mr Dalli. You are right, Mr Grech, to warn against the fragility of the internal market: nothing is set in stone. That is why we need this ownership, this support from citizens, to consolidate this internal market in a lasting way, because it is an opportunity; it should be an area of opportunity much more than an area of constraint.
Mrs Gebhardt and Mr Tarabella, you touched on collective redress. We will not abandon this issue. It deserves to be genuinely explored, as a number of debates, here in Parliament and also in the Commission, have shown. My three colleagues Mr Dalli, Mrs Reding and Mr Almunia, are working on this, and they will draw conclusions from the consultation that we have just launched on the introduction of collective redress when the time is right, and as soon as possible.
I would also like to say to Mrs Comi that I agree with her on the link that we must establish between the Single Market Act and Mr Tajani's communication on industrial policy. We are working on this together, particularly in the area of standardisation.
Mr Salvini mentioned the regions and his own region in particular. However, I should like to express my firm belief that you should take the debate that we are starting here, as normal, to the regions. I am going to send this document in the 23 languages of the Union to every national elected representative, in every single one of your countries. We are going to send it to the regions, to the unions, and to the professional and business organisations, so that this debate is as decentralised as possible. Whilst listening to Mr Salvini, I also cast my mind back to a major commitment made by the then President Delors, at the very time when the single market was being created. It was a commitment to cohesion policy, of which I remain a long-term advocate, in order to prevent any regional disparities in this internal market. These things therefore go together.
Mrs Thun Und Hohenstein mentioned this debate; she is attached to it, and particularly to the forum idea, which we owe to her. Every year, we will organise this forum on the internal market and update the top 20, that is to say, the twenty areas in which real progress has been made. I hope that we will not have the same ones again and again for five years, that they will change, and that we will be able to eliminate some and make progress, but in any event, we will organise this forum.
I would also like to echo what Mr Abad said about the external dimension. Without a doubt, we have to be strong within and strong to set out to conquer other markets, to meet other needs in the rest of the world, without being naive, and with a desire for openness and reciprocity. My colleague, Mr De Gucht, also said some very powerful things yesterday, which I agree with, in relation to this requirement for reciprocity that we should have in our dealings with the European Union's major partner regions and countries.
Finally, a word to echo what Mr Kožušník said earlier on, when he asked us to be brave. Yes, Mr Kožušník, I will lead this debate with all the strength I have, but I cannot lead it on my own, everywhere, in every single country. I will lead it tomorrow in your country, since we will be in Prague together, and I will lead it to the best of my abilities in all the countries. We cannot succeed on our own; this is about working together. The 13 Commissioners who will commit themselves in February to delivering these proposals, will also take part with us, as will all the others. Parliament, the regions, the economic and social partners, and national elected representatives must get involved in this debate.
This document is not something you can take or leave, ladies and gentlemen. It can still be improved. We are of the mind that we can improve it, prioritise it and, above all, deliver it with you, because we urgently need to restore growth and competitiveness along with citizens and businesses.
The debate is closed.
1. There has been an impressive effort at bringing together 1 500 pieces of scattered legislation. 2. The communication gives an overview of the 50 instruments to build the single market, which have, up to now, been used in an unfocused and fragmented way. This is the first time that we are aware of all the means at our disposal. 3. Acquired experience should determine the future. Some measures have been very successful, while others are still halfway through or even at the very beginning. Others can be seen to have failed when they are compared with their objectives. More than ever, we can now use what in science is called a 'natural experiment'. 4. We cannot complain of a lack of technological resources; e-commerce, e-procurement and everything regarding the Digital Agenda for Europe and the Digital Single Market are tools that are being increasingly used. The technology exists, and so does the need for it. Only the initiative is missing. 5. This case is unique: the Europe 2020 strategy, with indicators and targets. It must be used well. The crisis is becoming more severe, and the strengthening of the internal market can help towards the solution. 6. This is a very ambitious project. Is the Commission prepared to make the most of this momentum? Is it prepared to acknowledge that this project should go ahead as it is, without straggling appendages?
The terms in which Commissioner Barnier launched this debate are illuminating and enlightening, from various points of view. At the end of the day, the market is, in fact, the principal reason and the ultimate goal for the process of European integration, as he made a point of reminding us. This vision, which was expressed here in such a forthright and clear way, is quite revealing of the capitalist nature of this process of integration, which the Treaty of Lisbon has institutionalised and strengthened. At a time when Europeans are really suffering the effects of the capitalist crisis, which the EU and its policies helped to create, the Commission comes here to present a continuation along the same path that brought us into this predicament as a solution to the crisis. The strengthening of the internal market, ensuring larger profits for the big economic and financial groups of the European powers, is at the root of the growing inequalities within the EU, between states and within each state. It is leading to the continued weakening of the most vulnerable economies, to the privatisation of key sectors of the economy, to the commodification of ever more areas of social life, and to the attack on public services. 'Business as usual' is the prevailing watchword in the EU. 'Cohesion' is increasingly becoming a mere slogan, without any practical meaning.
The European Commission communication 'Towards a Single Market Act', drafted on the basis of Professor Monti's report, is an extremely important document which sets out the measures to be taken by the EU in the field of the internal market for the next dozen or so years. Among the initiatives presented by the Commission, I wish to draw particular attention to those related to the creation of a 'digital' internal market, since I believe that this is the future of the European economy. Without wishing to belittle the Commission's good intentions, I have the impression that it has concentrated more on the 'protection' of creativity than on removing barriers to the development of commercial services on the Internet. An example of this is the number of planned legal projects. The communication contains no fewer than 50 initiatives involving the internal market in its broadest sense, yet I failed to find any mention of a subject upon which I have been working for several years, and which is related to the creation of uniform conditions for access to media services in the common market. I am talking about the EU-wide promotion of subtitles for television programmes, which make it significantly easier for deaf people to access the media, as well as making it easier for people to learn foreign languages. I hope that the European Commission will turn its attention to this subject in the near future.
The fact is, the Single Market Act is a revolution. It is this Commission's most tangible work programme. It is our third large project after the introduction of the euro and the enlargement of the EU. We need more dynamism, decisiveness, courage and European-mindedness in order to be able to implement the 50 proposals. The single market must become the domestic market of 500 million people, because it represents our potential for growth, employment and competitiveness. Many treasures are yet to be unearthed. The single market will also make the so-called net contributors, such as Austria and Germany, into large net receivers. Utilising the potential means freeing the single market from its chains, overcoming protectionism and nationalism and choosing to perceive the EU as a continent. Whether this will succeed is primarily up to us politicians. So, let us get on with the work!
We can all agree with the intention of the European Commission to achieve a competitive social market economy. The Commission's reports contain specific proposals on strengthening the single market. We trust that they will be implemented. According to Commissioner Barnier, we need to take advantage of single market opportunities that have not been exploited so far. Indeed, many achievements can be listed which have simplified our life within the EU. However, the changes taking place in the world demand further measures. The single market can be made even more unified. I value the notion that the markets must serve both the economy and the citizens of the EU at one and the same time. The rights of citizens and economic issues are dealt with in separate documents. Hopefully, the reason for this is to balance these two poles of the market. The EU's role as initiator and coordinator in strengthening the single market is indisputable. However, without the Member States' commitment to implementation, we will have to wait for a long time for a good social system, high education standards and competitive jobs. Although some question the importance of open consultation, I believe that all stakeholders should have an opportunity to express their opinion. Similarly, I believe that the initiative to debate matters concerning the single market in the framework of an annual forum is a positive one. The participants of this debate are logically the institutions, Member States, enterprises and citizens, in other words, all those involved in the single market. The forum will also help raise awareness of the single market being part of our everyday lives.
I fully support the content and timescales of the Small Business Act. The single market is the most integrated form of the common market, since it is focused more on removing barriers - physical barriers (borders), technical barriers (standards) and fiscal barriers - between Member States. This is the key to integration and sustainable growth in Europe. The current economic crisis has once again underlined the importance of the single market when it comes to making a success of the European project. We also call for a renewed political will to resist the temptations of economic nationalism and to exploit everyone's full potential. The crisis has increased the risk of misuse of State aid that is designed to help the most important national firms. The solution to the problem of reviving the entire European economy instead entails (and this is the single market solution) removing the persistent obstacles to the free movement of goods, persons and services, and to equal treatment of economic operators and citizens throughout the EU.
The Single Market Act is an initiative which I strongly welcome and support. However, I would like to mention a problem that I sense here, and not a marginal one. It is about the long-term communications strategy not only for this document, but for the single market in general. In point 48 of the report, the Commission states that it has enhanced consultation and dialogue with civil society, while particular attention will be given to ensuring that the views of consumers are taken into account. If the Commission does indeed stand for the views of ordinary consumers, it must do much more than before to promote this report in the media. For example, in the Czech Republic and Slovakia, the introduction of this fundamental document is unfortunately completely absent from the media. It seems that here, it is not a topic worthy of attention. The information campaign on the benefits of the single internal market should therefore not take place only at the level of the European institutions, but should be more decentralised at both national and regional levels. The focus should mainly be on the benefits offered by the single market and on the resolution of the everyday problems of consumers in the internal market, such as, for example, bank charges, comparison of the prices of goods, and so on. I would therefore call on the Commission to improve its communications strategy towards end users so that citizens will be better informed about the benefits of the single market.